DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 28 July 2022.
Claim(s) 5 and 13-17 have been canceled.
Claim(s) 1-4, 6-12, and 18-20 is/are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments, see remarks at page(s) 5-6, filed 28 July 2022, with respect to the rejection of claim(s) 7 and 10-11 under 35 U.S.C. 112(a) and 35. U.S.C. 112(b) have been fully considered but are not persuasive. Specifically, Applicant argues:
“the term "image processing module" is sufficiently definite and properly described within the specification. The requirement of 35 U.S.C. 112(a) is such that it must enable a person of ordinary skill in the art. If a person of ordinary skill in the art would understand and recognize the structure, material, or act that the term of art an "image processing module" embodies, no explicitly recited structure is required.”
Applicant also argues that “the term "communication manager" is sufficiently definite and properly described within the specification. A person of ordinary skill in the art would understand and recognize the structure, material, or act that the term of art a "communication manager" embodies.

Examiner’s Response:
The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See MPEP 2181(II)(A). Further, a means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim. See MPEP 2181(IV).
The limitations “image processing module” and “communication manager” have been interpreted by the examiner under 112(f). Under 112(f) analysis, the terms “module” and “manager” are interpreted as generic placeholders for ‘means’. As generic placeholders, these terms are non-structural terms, i.e., do not convey any particular structure. The specification does not explicitly disclose the corresponding structures for these limitations. It is not clear to the examiner that the specification implicitly or inherently discloses the corresponding structures. Applicant, in their response, does not identify any corresponding structures explicitly disclosed in the specification and does not identify the particular structures a person of ordinary skill in the art would understand as performing the functions. Instead, Applicant references ¶ [0033]-[0034] of the specification, which disclose the image processing module and the communication manager and the functions those elements perform. However, as noted above, the module and manager are non-structural terms. As non-structural terms, they do no implicitly or inherently disclose any corresponding structures. Therefore, the examiner maintains the rejections under 112(b) because Applicant has not disclosed, either expressly, implicitly, or inherently, any corresponding structures. Since the means-plus-function limitations are indefinite under 112(b), they also lack adequate written description under 112(a). Therefore, the rejections under 112(a) are also maintained.
Examiner’s Response:
Applicant points to ¶[0033] which states “[c]ommunication manager 502 allows UAV 102 to communicate with other systems, such as UAV management system 108, server 110, data communication network 112, and the like.” However, this all shows the function of the image processing module but still does not show the corresponding structure. A software could perform the same function that is being recited for the communication manager and does not necessarily need to be a processor or computer. A person of ordinary skill in the art would not understand or recognize the structure explicitly. Therefore, the disclosure lacks adequate written description.
Since the disclosure the element “communication manager” lacks corresponding structure and a person of ordinary skill in the art would not understand or recognize the structure explicitly, the disclosure lacks adequate written description and claims 10-11 are rendered indefinite.

Applicant's arguments, see remarks at page(s) 6-7, filed 28 July 2022, with respect to the rejection of claim(s) 1-3, 6, 8, and 12 under 35 U.S.C. 102 over Hutson et al. have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, a new ground(s) of rejection is made over Hutson et al. (US 20140034776 A1) in view of Mehta et al. (WO 2017141154 A1).

Applicant's arguments, see remarks at page(s) 6-7, filed 28 July 2022, with respect to the rejection of claim(s) 1-4, 6-12, and 18-20 under 35 U.S.C. 103 over Hutson et al. have been fully considered but are not persuasive. Specifically, Applicant argues:
“the alleged combination of Hutson and Mehta would change the principle of operation of Hutson.”
Examiner’s Response:
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, Applicant argues that “Hutson describes a vehicle with multiple propulsion units, each with a rotor system and a ring- shaped wheel about the rotor systems. See Hutson at Abstract. Mehta discloses a belly-mounted retraction mechanism for a payload (including a camera) for a fixed wing UAV. See Mehta at Abstract. Specifically, the retraction mechanism of Mehta is servo-driven, and thus requires a shaft or tube-like main body, that is not present in Hutson. Further, the system of Hutson would be incompatible with any proposed modification that may provide this fixed-body of Mehta, as Hutson requires multiple propulsion units with a rotor system and ring-shaped wheel that would collide with the type of body in Mehta.” Applicant’s arguments are directed to why it would not be possible to combine the structures of the different references, but Examiner is only relying on the Mehta reference for disclosing the downward orientation of the camera, not for incorporating the structures of the Mehta reference into the primary reference of Hutson. The points do not remove the obviousness of combining the aspects of the different camera deployment structures which have the same function of facing downwards toward a landing location.
Since the principle operation of the aircraft of Hutson would not be fundamentally changed with the combining of camera deployment structures, the Examiner respectfully disagrees. See rejection below.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 7 and 10-11, the claim elements “image processing module” and “communication manager” are limitations that invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed “image processing module” and “communication manager”. The “image processing module” appears to be a subcomponent of the UAV management system (see at Pg. 14, section [0037] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed image processing module. The “communication manager” appears to be a subcomponent of the UAV (see at Pg. 12, section [0033] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed communication manager. Applicant’s Specification appears to only describe the image processing module and communication manager in terms of the function they perform and merely repeats the language “image processing module” and “communication manager” throughout. Therefore, claims 7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The Examiner notes claim 11 is dependent upon claim 10, and is thus rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7 and 10-11, claims the elements “image processing module” and “communication manager” are limitations that invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed “image processing module” and “communication manager”. The “image processing module” and “communication manager” appears to be subcomponents of the UAV management system (see at Pg. 14, section [0037] of Applicant’s Specification) and the UAV (see at Pg. 12, section [0033] of Applicant’s Specification) respectively, however, it is unclear what the actual structure is that corresponds to the claimed “image processing module” and “communication manager”. Applicant’s Specification appears to only describe the “image processing module” and “communication manager” in terms of the function they perform. Therefore, claim 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The Examiner notes claim 11 is dependent upon claim 10, and is thus rejected as being dependent upon a rejected claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Mehta et al. (WO 2017141154 A1).
Regarding claims 1:
	Hutson teaches:
An unmanned aerial vehicle (UAV) comprising: a body component (see at least Fig. 1 “front perspective view of an embodiment of a vehicle”, Fig. 8 “top view of the vehicle”, Fig. 9 “front perspective view of an alternative embodiment of a vehicle”, and Fig. 12 “front view of the vehicle of FIG. 9”)
a moveable mounting structure coupled to the body component (see Fig. 2 “front perspective view of a main work section of the vehicle”, Fig. 3 “rear perspective view of a main work section of the vehicle”, and Fig. 9 “front perspective view of an alternative embodiment of a vehicle”. Also, at least sections [0007], [0029]-[0031] regarding a mountable payload (i.e. camera) extending on rotatable plates.)
wherein the moveable mounting structure is configured to move between a stowed position and a deployed position (see at least sections [0030], [0032], [0045]-[0047], and [0053] regarding extending and/or rotating a camera (i.e. deploying from a geared boom) on the UAV. Also, see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position.)
and wherein movement of the moveable mounting structure between the stowed position and the deployed position does not interfere with a payload carried by the UAV (see at least Fig. 2 “front perspective view of a main work section of the vehicle” and Fig. 3 “rear perspective view of a main work section of the vehicle” which show the rotatable mechanism and camera that can rotate and extend (i.e. see Fig. 15 which shows the camera extended). Also, see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload). Also, see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position).)
and a camera mounted to the moveable mounting structure (see at least sections [0030], [0032], [0045]-[0047], and [0053] regarding extending and/or rotating a camera on the UAV.)
Hutson does not explicitly teach wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position.
	Mehta teaches:
wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position (see at least sections [0004], [0018], [0025], [0048], [0056], and [0071] regarding a camera being deployed vertically downward (e.g. a landing location) from its retracted position. Also, see sections [0007], [0022], and [0048] regarding landing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson to provide wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position, as taught by Mehta, to provide pivotally moving the camera system about a horizontal axis to position the camera from the stowed position to allow for further camera operations (Mehta at ¶[0048]).

Regarding claim 2:
	Hutson teaches:
wherein the moveable mounting structure moves in an area outside a payload area associated with the UAV (see at least Fig. 2 “front perspective view of a main work section of the vehicle” and Fig. 3 “rear perspective view of a main work section of the vehicle” which show the rotatable mechanism and camera that can rotate up and extend out or away from the payload (i.e. see Fig. 15 which shows the camera extended away from the UAV). Also, see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload) underneath the UAV.)

Regarding claims 3:
	Hutson teaches:
wherein the payload area associated with the UAV is accessible from below the UAV when the moveable mounting structure is in the stowed position (see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload) underneath the UAV.)

Regarding claim 4:
While Hutson teaches that the payload support structure is rotatable 360 degrees (see sections [0007] and [0029]), Hutson does not explicitly teach wherein the rotational difference between the stowed position and the deployed position is approximately 90 degrees.
	Mehta teaches:
wherein the rotational difference between the stowed position and the deployed position is approximately 90 degrees (see at least sections [0024], [0031]-[0032], [0048], [0050], and [0064] regarding a retraction mechanism pivotally moving a camera system 90 degrees from a stowed position to a deployed position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson to provide wherein the rotational difference between the stowed position and the deployed position is approximately 90 degrees, as taught by Mehta, to provide pivotally moving the camera system about a horizontal axis to position the camera from the stowed position to allow for further camera operations (Mehta at ¶[0048]).

Regarding claim 6:
	Hutson teaches:
wherein the moveable mounting structure at least partially surrounds a payload area associated with the UAV (see Fig. 1 “front perspective view of an embodiment of a vehicle”, Fig. 2 “front perspective view of a main work section of the vehicle”, and Fig. 3 “rear perspective view of a main work section of the vehicle” regarding rotatable plates and/or a rotatable mechanism and camera that can rotate and extend above (i.e. partially surrounding a payload area).)

Regarding claims 8:
	Hutson teaches:
further comprising a moveable mounting structure controller configured to manage movement of the moveable mounting structure between the stowed position and the deployed position (see at least section [0029] regarding the control of orientation of a payload support structure is relied upon by controller.)

Regarding claim 9:
Hutson does not explicitly teach wherein the moveable mounting structure controller is further configured to position the moveable mounting structure at a particular location that produces a desired orientation of the camera.
	Mehta teaches:
wherein the moveable mounting structure controller is further configured to position the moveable mounting structure at a particular location that produces a desired orientation of the camera (see at least sections [0024], [0031]-[0032], [0048], [0050], and [0064] regarding a retraction mechanism pivotally moving a camera system 90 degrees from a stowed position to a deployed position (i.e. a desired orientation or position of the camera). Also, see at least sections [0047] dedicated hardware and program control logic (e.g. which could include a controller).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson to provide wherein the moveable mounting structure controller is further configured to position the moveable mounting structure at a particular location that produces a desired orientation of the camera, as taught by Mehta, to provide pivotally moving the camera system about a horizontal axis to position the camera from the stowed position to allow for further camera operations (Mehta at ¶[0048]).

Regarding claim 12:
	Hutson teaches:
wherein the body component is a mounting plate (see at least sections [0027], [0030]-[0032], and [0042] regarding rotatable plates.)


	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Mehta et al. (WO 2017141154 A1), as applied to claim 1 above, and in further view of Liu et al. (US. Pub. No. 20190004512 A1).
Regarding claim 7:
The combination of Hutson and Mehta does not explicitly teach further comprising an image processing module configured to receive and process images captured by the camera.
	Liu teaches:
further comprising an image processing module configured to receive and process images captured by the camera (see at least sections [0039], [0063], [0071]-[0077], [0086], and [0122] regarding an image processing module.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson as modified by Mehta to provide an image processing module configured to receive and process images captured by the camera, as taught by Liu, to provide managing of the one or more imaging sensors or cameras (Liu at ¶[0072]).

	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Mehta et al. (WO 2017141154 A1), as applied to claim 1 above, and in further view of Wood et al. (US. Pub. No. 20140236391 A1).
Regarding claim 10:
The combination of Hutson and Mehta does not explicitly teach further comprising a communication manager configured to communicate with a UAV management system to control operation of the UAV.
	Wood teaches:
further comprising a communication manager configured to communicate with a UAV management system to control operation of the UAV (see at least sections [0035]-[0037], [0043], and [0048] regarding a communications manager for a UAV.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson as modified by Mehta to provide a communication manager configured to communicate with a UAV management system to control operation of the UAV, as taught by Wood, to provide managing the transfer of control and operation data within the UAV and external systems (Wood at ¶[0035]).

Regarding claims 11:
	Hutson teaches:
a desired location of the moveable mounting structure (see at least section [0053] which discusses a camera pivoted downward (i.e. desired location) to observe and/or record a scene below.)
The combination of Hutson and Mehta does not explicitly teach wherein the communication manager receives control instructions from the UAV management system, and wherein the control instructions define a desired location of the moveable mounting structure.
	Wood teaches:
wherein the communication manager receives control instructions from the UAV management system (see at least sections [0035]-[0037], [0043], and [0048] regarding a communications manager for a UAV.)
wherein the control instructions define a desired location of the moveable mounting structure (Wood does teach a communications manager that provides control and mission data to the UAV (see at least [0035]-[0036], which in combination with Hutson, could include the control of the moveable mounting structure (i.e. extendable/rotatable mechanism comprising a camera) of Hutson.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson as modified by Mehta to provide wherein the communication manager receives control instructions from the UAV management system, and wherein the control instructions define a desired location of the moveable mounting structure, as taught by Wood, to provide managing the transfer of control and operation data within the UAV and external systems (Wood at ¶[0035]) for providing the UAV robust, multi-mission, and adaptable communications capability (Wood at ¶[0036]).

	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Zhu et al. (US. Pub. No. 20190163206 A1) and in further view of Mehta et al. (WO 2017141154 A1).
Regarding claim 18:
	Hutson teaches:
A method comprising: moving a moveable mounting structure of an unmanned aerial vehicle (UAV) from a stowed position to a deployed position without interfering with a payload carried by the UAV (see at least Fig. 2 “front perspective view of a main work section of the vehicle” and Fig. 3 “rear perspective view of a main work section of the vehicle” which show the rotatable mechanism and camera that can rotate and extend (i.e. see Fig. 15 which shows the camera extended). Also, see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload). Also, see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position).)
and moving the moveable mounting structure of the UAV from the deployed position to the stowed position (see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position).)
camera mounted to the moveable mounting structure (see at least sections [0030], [0032], [0045]-[0047], and [0053] regarding extending and/or rotating a camera on the UAV.)
Hutson does not explicitly teach capturing images of a landing area using a camera; maneuvering the UAV to the landing area based on the captured images.
	Zhu teaches:
capturing images of a landing area using a camera (see at least the abstract and sections [0004]-[0005], [0007]-[0009], and [0020]-[0023] regarding an UAV capturing images of the landing surface.)
maneuvering the UAV to the landing area based on the captured images (see at least sections [0007], [0022]-[0023], and [0050] regarding images used and an UAV descending without damaging itself.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson to provide capturing images of a landing area using a camera and maneuvering the UAV to the landing area based on the captured images, as taught by Zhu, to provide automatically evaluating a landing surface based on computer visualization technologies to improve the landing process. (Zhu at ¶[0022])
The combination of Hutson and Zhu does not explicitly teach wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position.
	Mehta teaches:
wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position (see at least sections [0004], [0018], [0025], [0048], [0056], and [0071] regarding a camera being deployed vertically downward (e.g. a landing location) from its retracted position. Also, see sections [0007], [0022], and [0048] regarding landing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unmanned aerial vehicle comprising a payload of Hutson as modified by Zhu to provide wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position, as taught by Mehta, to provide pivotally moving the camera system about a horizontal axis to position the camera from the stowed position to allow for further camera operations (Mehta at ¶[0048]).

Regarding claim 19:
	Hutson teaches:
wherein a payload area associated with the UAV is accessible from below the UAV when the moveable mounting structure is in the stowed position (see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload) underneath the UAV.)

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Zhu et al. (US. Pub. No. 20190163206 A1) and in further view of Mehta et al. (WO 2017141154 A1), as applied to claim 18 above, and in further view of Yates (US. Pub. No. 20180312252 A1).
Regarding claim 20:
The combination of Hutson, Zhu, and Mehta does not explicitly teach further comprising moving the moveable mounting structure of the UAV from the stowed position to the deployed position prior to take off from the landing area.
While Yates does not explicitly teach further comprising moving the moveable mounting structure of the UAV from the stowed position to the deployed position prior to take off from the landing area, Yates does teach an autonomous UAV automatically deploying two movable wing systems from a stowed position to a deployed position on take-off (i.e. take-off configuration) (see at least abstract and [0014]), which in combination with Hutson could include the movable mounting structure comprising a camera.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson as modified by Zhu et al. as modified by Mehta by the system of Yates to automatically move the moveable mounting structure of the UAV from the stowed position to the deployed position (i.e. take-off configuration) prior to take off from the landing area as both systems are directed to an UAV with a movable structure and one of ordinary skill in the art would have recognized the established function of having automatically move the moveable mounting structure of the UAV from the stowed position to the deployed position (i.e. take-off configuration) prior to take off from the landing area and predictably would have applied it to improve the UAV system including a movable payload support structure of Hutson for deploying a moveable mounting structure (i.e. which comprises a camera) on take-off  (i.e., take-off configuration) so that the UAV can “see” or can navigate via imaging or by camera, allowing the UAV to observe the environment on take-off.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666  

/AARON L TROOST/Primary Examiner, Art Unit 3666